Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a video frame coding method, a terminal, and non-transitory computer readable storage medium including the limitations obtaining an ith video frame in a group of pictures, performing video coding on the ith video frame by using a first coding rule according to a frame type of the ith video frame, and counting a quantity of actually consumed bits corresponding to the ith video frame after coding, i being greater than or equal to 1 and less than or equal to N, and N being a total quantity of video frames in the group of pictures; detecting whether the ith video frame is in a scene change state based on the quantity of actually consumed bits, an initial average bit rate of the group of pictures, and a video frame detection rule;  determining a first initial quantization parameter, a first maximum quantization parameter, and a first minimum quantization parameter corresponding to a (i+l)th video frame based on the quantity of actually consumed bits, the initial average bit rate of the group of pictures and a quantization model when the ith video frame is in the scene change state; obtaining a length of a compensation length window according to a ratio of the quantity of actually consumed bits of the ith video frame and the initial average bit rate of the group of pictures, and determining, based on the length of the compensation window length and the compensation model, first to-be-compensated video frames in the compensation window and first quantities of allocated bits for compensation corresponding to the first to-be-compensated video frames respectively; and updating the first coding rule according to a first quantity of allocated bits for compensation, the first initial quantization parameter, the first maximum quantization parameter, and the first minimum quantization parameter . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JESSICA M PRINCE/Primary Examiner, Art Unit 2486